Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to include Abe et al (US 4,839,241), Liu et al (CN 105463534), and Komoi et al (JP 08-260199) as applied in the rejection grounds set forth in the prior Office action, as well as Takahashi et al and Xiang et al cited by Applicant on the IDS filed 2 September 2020.  Abe et al and Takahashi et al are generally equivalent and both teach the zinc-nickel alloy electrodeposition bath that contains a zinc source, a nickel source and a silicon dioxide particle.  Liu et al is noted for the suggestion of using an ammonium-based dispersant to improve incorporation of the silicon dioxide particles into a zinc alloy electroplated layer.  Xiang et al teaches (see abstract, section 1.2) an electrodeposition bath comprising a zinc source, a nickel source, an ammonia-based dispersant (NH4Cl), and silicon dioxide particles, and operated at a pH of 5.0.  There is no indication that the silicon dioxide particles of any reference on the record, aside from Komoi et al, possessed a particular shape.  Komoi et al is noted as teaching the use of chain-shaped silicon dioxide particles, and that those silicon dioxide particles were subject to gelling if the pH increased above 4.  Therefore, one of ordinary skill in the art would have expected non-spherical silicon dioxide particles to have problems of gelling at pH values within the instantly claim range (5.6-6.8).  Thus, the prior art teaches away from using non-spherical silicon dioxide particles in combination with the claimed pH range.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796